DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,087,675 in view of Lee (U.S. Pub. No. 2016/0085118). 
Current Application: 17/393,429
Patent Application No. 11,087,675
Claim 1: A display device comprising: a pixel; and a circuit, wherein the pixel comprises a first transistor, a second transistor, a third transistor, a first capacitor, a second capacitor, and a display element,
 Claim 1: A display device comprising: a pixel; and a circuit, wherein the pixel comprises a first transistor, a second transistor, a third transistor, a fourth transistor, a first capacitor, a second capacitor, and a display element,
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor, 
wherein one of a source and a drain of the first transistor is electrically 
connected to one electrode of the first capacitor,
wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring, 
wherein the other of the source and the drain of the first transistor is 
electrically connected to a first wiring,
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the first capacitor, 
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the first capacitor,

wherein the other of the source and the drain of the second transistor is electrically connected to a second wiring,
wherein the one electrode of the first capacitor is electrically connected to a gate of the third transistor,
wherein the one electrode of the first capacitor is electrically connected to a gate of the third transistor,
 wherein the gate of the third transistor is electrically connected to one electrode of the second capacitor,
wherein the gate of the third transistor is electrically connected to one electrode of the second capacitor,
 wherein one of a source and a drain of the third transistor is electrically connected to the other electrode of the second capacitor and one electrode of the display element, (see below)
wherein one of a source and a drain of the third transistor is electrically connected to the other electrode of the second capacitor,
wherein the circuit is electrically connected to the first wiring and the second wiring, 
wherein the circuit is electrically connected to the first wiring and the second wiring,
wherein the circuit is configured to supply a first image signal to the first wiring,
wherein the circuit is configured to supply a first image signal to the first wiring,

wherein the circuit is configured to supply a reference potential to the second wiring, and
 wherein the circuit is configured to supply a second image signal to the second wiring.
wherein the circuit is configured to supply a second image signal to the 
second wiring.


The current Application differs from the Patent No. 11,087,675 in that the current application has the limitations of “wherein one of a source and a drain of the third transistor is electrically connected to the other electrode of the second capacitor and one electrode of the display element,” additionally recited. 
The prior art reference of Hwang teaches these limitations wherein Hwang teaches a source or drain of the third transistor PT3 is connected to the other electrode of the second capacitor C2 directly and connected to one electrode of the display element OLED via transistor PT2 and C1. 
	Note the comparison above, claims 2-8 of the current application are the same as claims 2-8 of the U.S. Patent No. 11,087,675. 

Allowable Subject Matter
Claims 1-16 are allowed.
The prior art reference of Kishi (U.S. Pub. No. 2015/0138183) teaches a display device having pixels with switching transistor and driving transistor. 

	Claim 1 is allowed because the prior art references do not teach a pixel structure shown in Fig. 8, wherein the above mentioned references do not teach the connection between the source and drain of the second transistors with the first capacitor 113 and the other of the source and the drain of the second transistor is electrically connected to a second wiring and the one electrode of the first capacitor is connected to a gate of the third transistor. The above prior arts also do not teach the combination of the structures wherein the gate of the third transistor is connected to one electrode of the second capacitor and wherein one of a source and a drain of the third transistor is electrically connected to the other electrode of the second capacitor and one electrode of the display element. 
	Claim 9 is also allowed, wherein this claim is very similar to claim 1, however, it mentions the third transistor having a first gate and a second gate and the first gate of the third transistor is connected to a second gate of the third transistor and one electrode of the second capacitor and one of a source and a drain of the third transistor is connected to the other electrode of the second capacitor and one electrode of the display element. 
The prior art references do not tech the combination of the connected between the transistors, capacitors, first and second wiring, and display element. Therefore, the limitations of claims 1 and 9 overcome the prior art references. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura (U.S. Patent No. 8,378,935) teaches a pixel structure of a display panel. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        2/22/2022